Case 3:15-cv-07658-MAS-LHG Document 419 Filed 02/06/19 Page 1 of 1 PageID: 13021




Writer’s Direct Number                                                                  Writer’s E-mail Address
212.756.2513                                                                              Cara.David@srz.com




                                                      February 6, 2019


    VIA ECF

    The Honorable Lois H. Goodman, U.S.M.J.
    United States District Court
    District of New Jersey
    Clarkson S. Fisher Federal Building
    402 East State Street
    Trenton, NJ 08608



                    Re: In re Valeant Pharmaceuticals International, Inc. Securities Litigation, No.
                        3:15-cv-07658-MAS-LHG

    Dear Judge Goodman:

                   It has come to my attention that Barry A. Bohrer’s admission date to the Supreme
    Court of the United States was incorrectly identified in several certifications submitted in support
    of his pro hac vice admission. While his admission for the relevant actions has already been
    ordered, we felt the need to correct this error. Please see the attached Declaration of Barry A.
    Bohrer regarding the discovery and correction of this clerical error.



                                                      Respectfully Submitted,

                                                      /s/ Cara David



                                                      Cara David

    Enclosure
    Cc: Counsel of Record (via ECF)
